DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 6 is objected to because of the following informalities: in line 3, “is selected” should apparently read --are selected--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: in line 2, “comprising the step” should apparently read --wherein the step--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 10 recites that the cells may be any repeating structure, but gives no examples aside from cubic or tetrahedral cells.  There is no disclosure whatsoever that gives any indication that the inventor had possession of a method for inscribing voxels in a grid comprising cells that can be literally any possible repeating structure.
Claim 10 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for cubical or tetrahedral cells, does not reasonably provide enablement for cells of any other repeating structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  This limitation is incredibly broad and covers literally any structure that is capable of repeating, with no direction provided by the inventor aside from cubical/tetrahedral cells nor any other working examples.  Cubic voxels are very well-known in the prior art and are by far the most commonly used, but random other repeating structures are not typically used nor suggested by the prior art.  Accordingly, the amount of necessary experimentation to cover any and all repeating structures would be extremely large and may therefore be characterized as undue.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the grid pattern" in line 8, “the density of air” in line 11, “the propagation of ions” in line 13, and “the at least one cell” in line 14.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 2, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 recites the limitations "the size" in line 2 and “the lung volume to be treated” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Also regarding claim 3, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the limitations "the relationship [between the volume of the second portion and the total volume of the cell]" in line 2 and “the relationship [between 
Claim 4 also recites the limitation “the cell” in line 3.  It is not clear which cell is referred to here.
Claim 5 recites the limitation "the relationship [between the volume of the second portion and the total volume of the cell]" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 also recites the limitation “the cell” in line 3.  It is not clear which cell is referred to here.
Also regarding claim 5, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitations "the size of the first portion" in line 2 and “the size of the second portion” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 also recites the limitation “the cell” in line 3.  It is not clear which cell is referred to here.
Also regarding claim 6, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitations "the second voxel" in line 2 and “the first voxel” in line 3.  There is insufficient antecedent basis for these limitations in the claim.

Claim 10 recites the limitation “the cells” in line 2.  It is not clear which cells are referred to here.
Claims 2-10 and 12-14 are rejected by virtue of their dependence upon claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer program per se that is claimed as a product without any structural recitations.  See MPEP 2106.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bert et al. (U.S. Pub. No. 2011/0306818 A1; hereinafter known as “Bert”).
Regarding claim 1, Bert discloses a method of performing dose calculations for ion radiotherapy of a volume to be treated (Abstract; [0002]; [0051]), said volume comprising a number of voxels ([0080]).  Claim 1 recites only contingent limitations.  The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the conditions precedent are not met.  Limitations b, c, and d of claim 1 are contingent upon limitation a: a voxel being identified as a fractal tissue voxel.  If no voxel is so identified, then none of the method steps are required to be performed.  See MPEP 2111.04(II).  Accordingly, Bert meets the broadest reasonable interpretation of claim 1.
Regarding claims 2-6 and 10, Bert discloses the broadest reasonable interpretation of these claims, as again each of these limitations are contingent limitations that are not required to be performed if no voxel is identified as a fractal tissue voxel.
Regarding claim 7, Bert discloses inscribing a second voxel in the grid at a different position from a first voxel (Figs. 3-6; [0080]; voxels are at different positions than other voxels).

Regarding claim 9, Bert discloses inscribing a volume comprising a number of adjacent voxels in the grid at one time (Figs. 3-6; [0080]), and calculating the propagation of ions through the volume ([0012]; [0014]; [0080]-[0082]).
Regarding claims 12-14, Bert discloses a computer program product comprising computer readable code which, when run in a computer, will cause the computer to perform the method according to claim 1, a computer system comprising a processor for executing computer programs and program memory holding a computer program product according to claim 12, and a treatment planning system for calculating radiation therapy treatment plans comprising a computer system according to claim 13 ([0056]; [0058]; [0061]-[0063]; [0077]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hissoiny (U.S. Pub. No. 2015/0154374 A1) teaches a similar method that determines the material of voxels as a combination of two or more boundary materials (such as air, tissue, and bone), wherein the percentages of the different materials may vary from voxel to voxel.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791